Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to because the reference characters are handwritten, making them difficult to read.  A non-limiting example, is a reference character that can be mistaken as either 104 or 10Y.
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 318.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Paragraphs [0055]-[0076] are merely copies of the claims, with the term “claim(s)” replaced with the term “example(s)”. These paragraphs should be removed, as they fail to provide any new description of the invention not already provided in the Detailed Description of the Invention section of the specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marsaly et al (2011/0057503). Marsaly et al shows a system having all of the features as set forth in the above claims.
	Per claim 1, Figure 6 of Marsaly et al shows an adapter member 42 having a fill valve with internal passageway. A boss member (threaded opening 41) is positioned within a multi-piece wheel. A safety member 40 is removably connected to the adapter member 42, and covers nuts 6 that removably connect a first wheel piece to a second wheel piece. 
	Per claim 2, the fill valve (of the adapter 42) is perpendicular to the axis of rotation of the wheel. 
	Per claims 3-5, the adapter member 42 is removably connecting to a fitting member  (namely the section of passageway 23 that is perpendicular to the wheel axis) positioned within the multi-piece wheel. The fitting member further includes a sealing member 22, which is an o-ring. 
	Per claim 6, the internal passageway of the fitting member is in fluid communication with that of the adapter member 42. 
	Per claim 7, the internal passageway of the fitting member is in fluid communication with the internal passageway 23 of the wheel. 
	Per claim 8, the safety member 40 is removably connected to the adapter member 42.
	Per claim 9, the safety member 40 is removably connected to the multi-piece wheel (by fastener 21). 
	Per claims 10-11, Figure 17 of Marsaly et al shows that the system may include a standoff member 132 between the multi-piece wheel and the safety member 130, with a fastener 131 passing through the standoff member 132 to be threadedly engaged with the multi-piece wheel.
	Per claim 12, the system includes the multi-piece wheel.
	Per claim 13, a gasket (namely o-ring 22) in contact with the boss member 41 of the adapter 42.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marsaly et al as applied to claims 1-13 above, and further in view of Renson et al (2015/0298499). Marsaly et al shows a system having all of the features as set forth in claims 14-19, for a tire shield and tire shield mounting member.
	Regarding a portion of claim 14, and claims 20-21, Figure 5 of Renson et al teaches the use of a tire shield 1 removably connected to a tire shield mounting member 42, which is removably connected to the multi-piece wheel 30’ by at least one of the nuts 43 that removably connect a first piece 31 to a second piece 32 of the multi-piece wheel 30’. Therefore, from this teaching, it would have been obvious to one of ordinary skill in the art to provide the system of Marsaly et al with a tire shield and mounting member as taught by Renson et al, such that the tire shield mounting member (of Renson et al) is removably connected to the safety member (of Marsaly et al) for the purpose of preventing damage to the tire if coming into contact with debris or a curb during use. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references show multi-piece wheel securing systems.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON R BELLINGER whose telephone number is (571)272-6680. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON R BELLINGER/Primary Examiner, Art Unit 3617